Opinion by
Judge Cofer:
A voluntary partition between tenants in common, if free from fraud and fairly .made, will have the same effect on the rights of the wives of the co-tenants to dower as partition by legal proceedings. I Scribener on Dower 327; Davis v. Logan, 9 Dana 185. That partition by legal proceedings would confine the wife’s right to the portion set apart to her husband, .is conceded.
The husbands having agreed upon partition, and Gross having conveyed to Lieber the portion allotted to him, Mrs. Lieber’s right *317to dower in the portion allotted to Gross was extinguished. As Mrs. Lieber had no right to dower in the lots embraced in her husband’s deed to Gross, her failure to sign did not warrant Gross’s refusal to accept it.

Jas. Campbell, Jr., T. E. Moss, for appellant.


J. C. Gilbert, for appellee.

Wherefore the judgment is affirmed.